DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first portion of the substrate” and “the second portion of the substrate” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.
Claims 1-7, 9-11 recite phrases “the range” or “a range.”  Claims 4 and 11 recite “the range” in line 2, and “a range” in line 4.  The claims are confusing.  For consistency one form should be used throughout the claims.
Claim 17 recites the limitation “the first portion of the substrate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 11, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2012/0212890 A1) (“Hoshino”) in view of Walker, Jr. et al. (US 2013/0038939 A1) (“Walker”) and Bellman et al. (US 2014/0335330 A1) (“Bellman”).
 With respect to claims 1, 5-8, 11 Hoshino discloses a coated article comprising a substrate having a major surface comprising a first portion and a second portion, wherein a first direction that is normal to the first portion of the major surface is not equal to a second direction that is normal to the second portion of the major surface, and the angle between the first direction and the second direction overlaps the range of from about 10° to about 180° - housing 110 (0038, 0039, Figs. 2 and 3).  
Hoshino is silent with respect to an optical coating disposed on at least the first portion and the second portion as recited in claim 1, and with respect to the properties of the coated article as recited in the claim.  
Walker discloses an optical coating forming an anti-reflective surface, the coating to be used on display devices (abstr., 0039-0040), wherein the optical coating exhibits photopic reflectance of less than 2% at 550 nm, which is within the range recited in claim 1 (0079), and at an incident illumination angle of 12° with respect to the direction of the surface of the coating, which is with the recited range (0077).  The range of photopic reflectance overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first and second portions of the major surface of Hoshino with an anti-reflective coating to provide them with an anti-reflective property.
The references are silent with respect to the coated article exhibiting hardness of about 8 GPa or greater at the first portion and the second portion of the major surface.
Bellman discloses a coated article (abstr.), such as a cover for an electronic device (0003) exhibiting hardness from about 5 GPa to about 28 GPa (0089).  The range of hardness overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the coated article of Hoshino wherein the first portion and the second portion of the major surface has hardness as disclosed in Bellman as such hardness is known for covers for electronic devices, Hoshino being directed to a cover for an electronic device.
Regarding claim 13, Hoshino, Walker and Bellman teach the article of claim 1.  Bellman discloses an optical coating comprising a first anti-reflective coating, a scratch resistant layer over the first anti-reflective coating, and a second anti-reflective coating over the scratch-resistant layer which defines the anti-reflective surface, wherein the first anti-reflective coating comprises a low RI layer and a high RI layer, and second anti-reflective coating comprises a low RI layer and a high RI later (0090-0093).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the article of Hoshino a layer sequence as disclosed in Bellman to provide the article with an anti-scratching property and desirable optical properties, as such a configuration is known in the art of covers for electronic devices, and 
As to claim 14, Hoshino, Walker and Bellman teach the article of claim 13.  Bellman discloses an optical coating having a total thickness of from about 1µm to about 3 µm (0089), which is within the recited range, wherein the total thickness of the first anti-reflective coating and the second anti-reflective coating is from about 200 nm to about 800 nm (0096), the optical coating comprising a capping layer (0103), the capping layer comprising a low RI material (0103).
With respect to claim 15, Hoshino, Walker and Bellman teach the article of claim 13.  Bellman discloses the total thickness of the low RI layer in the second anti-reflective coating, the total thickness of the high RI layer in the first and second anti-reflective coating, and the total thickness of the second anti-reflective coating satisfying the ranges of claim 15 (0091, 0093, 0095).
Regarding claim 16, Hoshino, Walker and Bellman teach the article of claim 13.  Bellman discloses anti-reflective coatings comprising silicon oxide, silicon nitride or silicon oxynitride (0094).
As to claim 17, Hoshino, Walker and Bellman teach the article of claim 13.  Walker discloses an optical coating forming an anti-reflective surface, the coating to be used on display devices (abstr., 0039-0040), wherein the optical coating exhibits photopic reflectance of less than 2% at 550 nm, which is within the range recited in claim 1 (0079), and at an incident illumination angle of 12° with respect to the direction of the surface of the coating, which is with the recited range (0077).  The range of photopic reflectance overlaps the range recited in claim 17; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 20, Hoshino discloses a consumer electronic product (0001), comprising a housing having a front surface, a back surface and side surfaces (0030, 0038, Fig. 1), electrical components as recited in the claim – it is implied that an electronic device comprises such electronic components, a cover substrate disposed over the display (0038, 0040), the cover substrate comprising a coated article (0092).  Hoshino, Walker and Bellman teach the coated article of claim 1, as discussed above.






Allowable Subject Matter
Claims 2, 3, 4, 9, 10, 12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not teach or suggest the subject matter recited in the claims.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783